EXHIBIT 10.1

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (the “Agreement”) is made and entered into as
of July 26, 2017 among Munzee, Inc., a Delaware corporation, which has a mailing
address at 1720 Bray Central Drive, McKinney, Texas 75069 (“Munzee” or the
“Seller”), the owners of all of Munzee’s common stock listed on Exhibit A
(collectively, the “Munzee Owners”), and Freeze Tag, Inc., a Delaware
corporation (the “Buyer” or “Company”). Each of Seller, the Munzee Owners, and
Buyer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

R E C I T A LS

 

WHEREAS, Munzee has 6,420,000 shares outstanding held by five shareholders,
which constitute the Munzee Owners;

 

WHEREAS, Munzee is engaged in the business of providing location-based gaming
products and services (the “Business”);

 

WHEREAS, Buyer is a creator of mobile social games;

 

WHEREAS, the Board of Directors of Munzee and the Board of Directors of the
Buyer have determined a merger of Seller and Buyer is advisable, fair to and in
the best interests of their respective companies and stockholders and,
accordingly, have each approved the merger of Munzee with and into the Company
upon the terms and subject to the conditions set forth herein and in the
Certificate of Merger, attached hereto as Exhibit B;

 

WHEREAS, The Parties hereto intend that the reorganization contemplated by this
Merger Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;

 

WHEREAS, the Common Stock, or common stock, as referenced in this Agreement
shall mean the common stock, $0.00001 par value per share, of the Company after
giving effect to a 1-for-100 reverse stock split scheduled to be effective on or
around September 1, 2017; and

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Parties to this Agreement, and in light
of the above recitals to this Agreement, the Parties to this Agreement hereby
agree as follows:

 

1. The Merger.

 

1.1 The Merger. Subject to the terms and conditions of this Agreement and the
Certificate of Merger, Munzee shall be merged with and into the Company in
accordance with applicable provisions of Delaware law. At the Effective Time (as
defined below), the separate legal existence of Munzee shall cease, and Company
shall be the surviving company in the Merger (sometimes hereinafter referred to
as the “Surviving Company”) and shall continue its corporate existence under the
laws of the State of Delaware under the name Freeze Tag, Inc.

 

  1

   



 

1.2 Effective Time. The Merger shall become effective upon the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with applicable law. The time at which the Merger shall become
effective is referred to as the “Effective Time.”

 

1.3 Merger Consideration. The aggregate consideration to be paid by the Buyer to
the Munzee Owners in exchange for and in cancellation of their stockholdings in
Munzee as a result of the Merger (the “Merger Consideration” or “Stock
Consideration”) shall be in the shares of Buyer’s Series B Convertible Preferred
Stock (“Series B Preferred Stock”) set forth on the schedule in Exhibit C. At
the time of the Closing the Buyer’s Series B Convertible Preferred Stock will
have the rights and preferences set forth on the Certificate of Designation for
the Series B Convertible Preferred Stock, a copy of which is attached hereto as
Exhibit E.

 

1.4 Conversion of Shares. At the Effective Time of the Merger, automatically by
virtue of the Merger and without any action on the part of any Party, each share
of Munzee’s common stock that is issued and outstanding immediately prior to the
Effective Time shall by virtue of the Merger shall be converted, on a pro rata
basis, into validly issued, fully paid and nonassessable shares of the Company’s
Series B Preferred Stock, as set forth on Exhibit C. Certificates representing
the Merger Consideration shall be delivered to the Munzee Owners at the
Effective Time of the Merger pursuant to the terms of this Agreement and upon
surrender of certificates or other evidence of their ownership in Munzee.

 

1.5 Certificate of Incorporation and By-laws

 

(a) At the Effective Time, by virtue of the Merger and without any action on the
part of any Party, the Certificate of Incorporation of the Surviving Company
shall be the Certificate of Incorporation of the Company immediately prior to
the Effective Time.

 

(b) At the Effective Time, by virtue of the Merger and without any action on the
part of any Party, the By-laws of the Surviving Company shall be the By-laws of
the Company immediately prior to the Effective Time.

 

1.6 Assets and Liabilities. At the Effective Time, the Surviving Company shall
possess all the rights, privileges, powers and franchises of a public as well as
of a private nature, and be subject to all the restrictions, disabilities and
duties of each of the Company and Munzee (collectively, the “Constituent
Corporations”); and all the rights, privileges, powers and franchises of each of
the Constituent Corporations, and all property, real, personal and mixed, and
all debts due to any of the Constituent Corporations on whatever account, as
well as all other things in action or belonging to each of the Constituent
Corporations, shall be vested in the Surviving Company; and all property,
rights, privileges, powers and franchises, and all and every other interest
shall be thereafter as effectively the property of the Surviving Company as they
were of the several and respective Constituent Corporations, and the title to
any real estate vested by deed or otherwise in either of such Constituent
Corporations shall not revert or be in any way impaired by the Merger; but all
rights of creditors and all liens upon any property of any of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the Constituent Corporations shall thenceforth attach to the Surviving
Company, and may be enforced against it to the same extent as if said debts,
liabilities and duties had been incurred or contracted by it. To the extent
necessary, all agreements and contractual obligations of Munzee will
automatically be assigned and transferred to the Surviving Company at the
Closing.

 

  2

   



 

2. Intentionally Blank

 

3. Other Covenants.

 

3.1 Covenant Not to Compete. As a material inducement for Buyer to enter into
this Agreement, the Munzee Owners, currently employed by Munzee, agree that for
a period of three (3) years following the Closing (the “Non-Competition
Period”), they covenant and agree that each of them shall not, directly or
indirectly own, manage, operate, participate in, produce, represent, distribute
and/or otherwise act on behalf of any person, firm, corporation, partnership or
other entity which involves location-based gaming services (the “Competitive
Business”) anywhere within the United States, its possessions and territories,
Canada or Mexico (collectively, the “Territory”); or hire any employee or former
employee of Buyer, the Surviving Company or Munzee to perform services in or
involving the Competitive Business, unless the individual hired shall have
departed Buyer’s, the Surviving Company’s or Munzee’s employment at least twelve
(12) months prior to the hiring. The Munzee Owners further covenant and agree
that during the Non-Competition Period, they will not directly or indirectly
solicit or agree to service for their benefit or the benefit of any third-party,
any of Buyer’s or the Surviving Company’s customers. Notwithstanding the
foregoing, nothing in this Section 3.1 shall prohibit them from owning,
managing, operating, participating in the operation of, or advising, consulting
or being employed by any entity that is not involved in the Competitive
Business, as long as such activities do not affect the responsibilities of
employment at the Surviving Company or its subsidiaries. The Munzee Owners
acknowledge and agree that Buyer will expend substantial time, talent, effort
and money in marketing, promoting, managing, selling and otherwise exploiting
the Business, in part by virtue of Buyer’s acquisition of the Assets pursuant to
this Agreement, that Munzee Owners are all of the owners of Munzee, that they
are receiving a substantial benefit from the transactions contemplated hereunder
and that the benefit received by Buyer and the Munzee Owners in agreeing to be
bound by this Section 3.1 are a material part of the consideration for the
transactions contemplated by this Agreement. The Parties recognize that this
Section 3.1 contains conditions, covenants, and time limitations that are
reasonably required for the protection of the business of the Surviving Company.
If any limitation, covenant or condition shall be deemed to be unreasonable and
unenforceable by a court or arbitrator of competent jurisdiction, then this
Section 3.1 shall thereupon be deemed to be amended to provide for modification
of such limitation, covenant and/or condition to such extent as the court or
arbitrator shall find to be reasonable and such modification shall not affect
the remainder of this Agreement. The Munzee Owners acknowledge that, in the
event a Munzee Owner breaches this Agreement (the “Breaching Munzee Owner”),
money damages will not be adequate to compensate Buyer for the loss occasioned
by such breach. The Munzee Owners therefore consent, in the event of such a
breach, to the granting of injunctive or other equitable relief against the
Breaching Munzee Owner by any court of competent jurisdiction. As additional
consideration for the Munzee Owners agreeing to this Covenant Not to Compete,
the Company’s two executive officers, Craig Holland and Mick Donahoo, will enter
into separate non-compete agreements with the same restrictions as listed in
this Section 3.1.

 

  3

   



 

3.2 Lockup of Stock Consideration. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, during the period
beginning on the Effective Time and ending on the twenty-fourth (24th) month
anniversary thereof (the “Lockup Period”), the Munzee Owners will not directly
or indirectly, (i) offer, sell, offer to sell, contract to sell, hedge, pledge,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any portion of the Stock Consideration or any shares
of the Company’s common stock underlying the Stock Consideration (collectively
the “Lockup Securities”), beneficially owned, within the meaning of Rule 13d-3
under the Exchange Act, by such holder on the date hereof or hereafter acquired
or (ii) enter into any swap or other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any portion of the Lockup Securities, whether or not any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any of the Lockup Securities. As additional consideration for the
Munzee Owners agreeing to lockup the Lockup Securities for the Lockup Period,
the primary holders of the Company’s common stock, namely Craig Holland, Mick
Donahoo, The Holland Family Trust (and/or its beneficiaries, as applicable) and
The Cowdell Family Trust (and/or its beneficiaries, as applicable) will enter
into separate lockup agreements with the same restrictions as listed in this
Section 3.2.

 

3.3 Rule 144. With respect to the public resale of the shares of common stock
underlying the Merger Consideration, the holder shall, at all times and forever,
be subject to the restrictions, conditions and requirements of Rule 144 of the
Securities Act of 1933, as amended (“Rule 144”), as applied to “affiliates” of
Buyer, even if the Munzee Owner is no longer a technical affiliate of Freeze
Tag.

 

3.4 Officers and Board of Directors of Surviving Company. At or prior to the
Closing, to be effective on the Closing, the Parties will execute all documents,
resolutions, appointments and acceptances in order to cause the appointment of
Robert Don Vardeman and Robert Don Vardeman Jr. designated by Munzee to be
appointed to the Surviving Company Board of Directors. Also Robert Don Vardeman
Jr. will be appointed President of the Surviving Company.

 

3.5 Cooperation on Tax Matters. The Parties acknowledge and agree that they
intend for the transactions set forth in this Agreement to be treated as a
tax-free reorganization under IRC § 368(a)(1)(A). From and after the date of
this Agreement, each party shall cooperate fully, as and to the extent
reasonably requested by any other party, in connection with the preparation of
tax returns, forms and/or documents necessary to ensure that the transactions
set forth in this Agreement are treated as a tax-free reorganization under IRC §
368(a)(1)(A).

 

  4

   



 

4. Closing and Further Acts.

 

4.1 Time and Place of Closing. Upon satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the Transaction (the “Closing”) will
take place in Tustin, California, or such other places as the Parties may agree,
on October 1, 2017 at 11:00 a.m. (local time) or on a date that the Parties may
mutually agree in writing, but in no event later than December 1, 2017 (the
“Closing Date”), unless extended by mutual written agreement of the Parties.

 

4.2 Actions at Closing. At the Closing, the following actions will take place:

 

(a) Buyer will deliver to each Munzee Owner a certificate representing his/her
respective portion of the Stock Consideration as set forth on Exhibit C.

 

(b) The Parties shall execute and deliver for filing the Certificate of Merger
upon the Closing.

 

(c) Munzee will deliver to Buyer copies of necessary resolutions of the Board of
Directors of Munzee, and the shareholders of Munzee, authorizing the execution,
delivery, and performance of this Agreement and the other agreements
contemplated by this Agreement, which resolutions have been certified by an
officer of Munzee as being valid and in full force and effect.

 

(d) Buyer will deliver to Munzee copies of corporate resolutions of the Board of
Directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of Buyer as being valid and in
full force and effect.

 

(e) Buyer will deliver to Munzee copies of necessary resolutions of the Board of
Directors of Buyer, and the shareholders of Buyer, authorizing the reverse stock
split and evidence of the filing of a Certificate of Amendment and/or other
documents required to be filed with the Delaware Secretary of State relating to
the reverse stock split, which resolutions have been certified by an officer of
Buyer as being valid and in full force and effect.

 

(f) Buyer will deliver to Munzee a copy of the file-stamped Certificate of
Designation for the Series B Preferred Stock and the necessary resolutions of
the Board of Directors of Buyer authorizing the creation and issuance of the
Stock Consideration to the Munzee Owners.

 

(g) Munzee will deliver to the Buyer true and complete copies of Munzee’s
Articles of Incorporation and a Certificate of Good Standing from the Secretary
of State of its state of domicile, which articles and certificate of good
standing are dated not more than thirty (30) days prior to the Closing Date.

 

(h) Delivery of any additional documents or instruments as a party may
reasonably request or as may be necessary to evidence and effect the Merger.

 

  5

   



 

4.3 Actions Pre-Closing. Seller and the Munzee Owners will at all times prior to
and after the Closing cooperate fully with Buyer and Buyer’s officers,
directors, representatives, accountants and lawyers to enable Buyer to conduct
thorough due diligence of Munzee and to enable Munzee to prepare and have
audited all financial statements deemed necessary by Buyer to comply with all of
its reporting obligations with the Securities and Exchange Commission, including
without limitation the preparation and filing of its Reports on Form 8-K within
four (4) business days after the Closing, without audited financial statements,
and with audited financial statements within seventy-one (71) days after the
Closing, subject to the provisions of Section 4.5 of this Agreement.

 

4.4 Actions Post-Closing. The Munzee Owners will at all times after the Closing
cooperate fully with Buyer and Buyer’s officers, directors, representatives,
accountants and lawyers to complete the preparation and audit of all financial
statements of Buyer and Munzee deemed necessary or appropriate by Buyer, and to
enable Buyer to comply with all of its reporting obligations with the Securities
and Exchange Commission.

 

4.5 Costs of Financial Audit of Munzee. Buyer will bear the costs of the 2015
and 2016 audits of Munzee financial statements, except that Munzee will
reimburse Buyer for the total cost of the audits, as invoiced by the auditor, if
any of the following events occur: (i) the audits cannot be completed due to the
lack of reasonable cooperation from Seller, the Munzee Owners or Munzee’s
personnel, or (ii) the audited financials and records of Munzee are, in the
opinion of the certified auditors, materially and adversely different than those
presented to the Buyer prior to the date of this Agreement, or (iii) Seller or
the Munzee Owners refuse to proceed with the Closing and Buyer is ready, willing
and able to proceed with the Closing, or Seller or the Munzee Owners otherwise
materially breach this Agreement. With the exception of possible audit fee
reimbursement, under no circumstances will either Buyer or Seller or the Munzee
Owners be due any termination expenses in connection with this Agreement.

 

5. Representations and Warranties of the Munzee Owners and Seller.

 

Except as set forth on the Disclosure Schedules, attached hereto as Exhibit D,
the Munzee Owners and Seller represent and warrant, jointly and severally, as of
the date hereof, to Buyer as follows:

 

5.1 Power and Authority; Binding Nature of Agreement. The Munzee Owners and
Seller have full power and authority to enter into this Agreement and to perform
their obligations hereunder. The execution, delivery, and performance of this
Agreement by Munzee have been duly authorized by all necessary action on its
part. Assuming that this Agreement is a valid and binding obligation of each of
the other Parties hereto, this Agreement is a valid and binding obligation of
the Munzee Owners and Seller, except as may be limited by bankruptcy,
moratorium, insolvency or other similar laws generally affecting the enforcement
of creditors’ rights, and the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies (regardless
of whether any such remedy is considered in a proceeding at law or in equity).

 

  6

   



 

5.2 Subsidiaries. There is no corporation, general partnership limited
partnership, joint venture, association, trust or other entity or organization
that Munzee directly or indirectly controls or in which Munzee directly or
indirectly owns any equity or other interest.

 

5.3 Good Standing. Munzee (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
all necessary power and authority to own its assets and to conduct its business
as it is currently being conducted, and (iii) is duly qualified or licensed to
do business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required.

 

5.4 Financial Statements. Munzee has delivered to Buyer the following unaudited
financial statements prior to the Closing (the “Munzee Financial Statements”):
the unaudited statement of operations and balance sheet of Munzee for the
calendar years ended December 31, 2016, December 31, 2015 and December 31, 2014.
Except as stated therein or in the notes thereto, the Munzee Financial
Statements: (a) present fairly the financial position of Munzee as of the
respective dates thereof and the results of operations and changes in financial
position of Munzee for the respective periods covered thereby; and (b) have been
prepared in accordance with Munzee’s normal business practices applied on a
consistent basis throughout the periods covered. Munzee will cooperate with
Buyer to prepare the following audited financial statements prior to the Closing
(the “Munzee Audited Financial Statements”): (i) the audited statement of
operations and statement of cash flows for the calendar years ended December 31,
2016 and December 31, 2015, and balance sheets as of December 31, 2016, December
31, 2015, and December 31, 2014, and the (ii) audited statement of operations
and statement of cash flows for the partial calendar year ended December 31,
2017, and the balance sheet as of the calendar quarter ended, which precedes the
effective date of this Agreement. All financial statements shall be prepared in
accordance with generally accepted accounting principles.

 

5.5 Capitalization. The authorized capital structure of Munzee consists of
6,420,000 shares, all of which are owned by the Munzee Owners. No other shares
of Munzee are issued, reserved for issuance or outstanding. All outstanding
shares of Munzee are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of formation, the Munzee Charter Documents or any contract to which Munzee is a
party or otherwise bound. There are no bonds, debentures, notes or other
indebtedness of Munzee having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of shares may vote (“Voting Company Debt”). Except as otherwise set
forth herein, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, contracts,
arrangements or undertakings of any kind to which Munzee is a party or by which
Munzee is bound (i) obligating Munzee to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
shares of stock or other equity interest in, Munzee or any Voting Company Debt,
(ii) obligating Munzee to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of shares of Munzee.

 

  7

   



 

5.6 Absence of Changes. Except as otherwise set forth on Schedule 5.6 hereto or
otherwise disclosed to and acknowledged by Buyer in writing prior to the
Closing, since December 31, 2016:

 

(a) There has not been any material adverse change in the business, condition,
assets, operations or prospects of Munzee and no event has occurred that is
reasonably likely to have a material adverse effect on the business, condition,
assets, operations or prospects of Munzee.

 

(b) Munzee has not repurchased, redeemed or otherwise reacquired any of its
membership interests or other securities.

 

(c) Munzee has not sold or otherwise issued any shares of stock or Voting
Company Debt.

 

(d) Munzee has not amended its articles of organization, bylaws or other charter
or organizational documents, nor has it effected or been a party to any merger,
recapitalization, reorganization or similar transaction.

 

(e) Munzee has not formed any subsidiary or contributed any funds or other
assets to any subsidiary.

 

(f) Munzee has not purchased or otherwise acquired any material assets, nor has
it leased any assets from any other person, except in the ordinary course of
business consistent with past practice.

 

(g) Munzee has not made any capital expenditure outside the ordinary course of
business or inconsistent with past practice.

 

(h) Munzee has not sold or otherwise transferred any material assets to any
other person, except in the ordinary course of business consistent with past
practice and at a price equal to the fair market value of the assets
transferred.

 

(i) There has not been any material loss, damage or destruction to any of the
material properties or assets of Munzee (whether or not covered by insurance).

 

(j) Munzee has not written off as uncollectible any indebtedness or accounts
receivable, except for write offs that were made in the ordinary course of
business consistent with past practice.

 

(k) Munzee has not leased any assets to any other person except in the ordinary
course of business consistent with past practice and at a rental rate equal to
the fair rental value of the leased assets.

 

  8

   



 

(l) Munzee has not mortgaged, pledged, hypothecated or otherwise encumbered any
assets, except in the ordinary course of business consistent with past practice.

 

(m) Munzee has not entered into any contract, or incurred any debt, liability or
other obligation (whether absolute, accrued, contingent or otherwise), except
for (i) contracts that were entered into in the ordinary course of business
consistent with past practice and that have terms of less than six (6) months
and do not contemplate payments by or to Munzee which will exceed, over the term
of the contract, ten thousand dollars ($10,000) in the aggregate, and (ii)
current liabilities incurred in the ordinary course of business consistent with
the past practice.

 

(n) Munzee has not made any loan or advance to any other person, except for
advances that have been made to customers in the ordinary course of business
consistent with past practice and that have been properly reflected as “accounts
receivables.”

 

(o) Other than annual raises or bonuses paid or provided consistent with past
business practices, Munzee has not paid any bonus to, or increased the amount of
the salary, fringe benefits or other compensation or remuneration payable to,
any of the managers, officers or employees of Munzee.

 

(p) No contract or other instrument to which Munzee is or was a party or by
which Munzee or any of its assets are or were bound has been amended or
terminated, except in the ordinary course of business consistent with past
practice.

 

(q) Munzee has not discharged any lien or discharged or paid any indebtedness,
liability or other obligation, except for current liabilities that (i) are
reflected in the Munzee Financial Statements as of December 31, 2016 or have
been incurred since December 31, 2016 in the ordinary course of business
consistent with past practice, and (ii) have been discharged or paid in the
ordinary course of business consistent with past practice.

 

(r) Munzee has not forgiven any debt or otherwise released or waived any right
or claim, except in the ordinary course of business consistent with past
practice.

 

(s) Munzee has not changed its methods of accounting or its accounting practices
in any respect.

 

(t) Munzee has not entered into any transaction outside the ordinary course of
business or inconsistent with past practice.

 

(u) Munzee has not agreed or committed (orally or in writing) to do any of the
things described in clauses (b) through (t) of this Section 5.6.

 

5.7 Absence of Undisclosed Liabilities. Munzee has no debt, liability or other
obligation of any nature (whether due or to become due and whether absolute,
accrued, contingent or otherwise) that is not reflected or reserved against in
the Munzee Financial Statements as of December 31, 2016, except for obligations
incurred since December 31, 2016 in the ordinary and usual course of business
consistent with past practice.

 

  9

   



 

5.8 Munzee Assets.

 

(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of the terms and
conditions of, or result in a loss of rights under, or result in the creation of
any lien, charge or encumbrance upon, any of its assets.

 

(b) Munzee has good and marketable title to the Assets, free and clear of all
mortgages, liens, leases, pledges, charges, encumbrances, equities or claims,
except as expressly disclosed in writing by Munzee to Buyer prior to the Closing
Date.

 

(c) Except as reflected in the Munzee Financial Statements, the Assets are not
subject to any material liability, absolute or contingent, which has not been
disclosed by Munzee to and acknowledged by Buyer in writing prior to the Closing
Date.

 

(d) Munzee has provided to Buyer in writing an accurate description of all of
the assets of Munzee or used in the business of Munzee (the “Assets”).

 

(e) Munzee has provided to Buyer in writing a list of all contracts, agreements,
licenses, leases, arrangements, commitments and other undertakings to which
Munzee is a party or by which it or its property is bound. Except as specified
by Munzee to and acknowledged by Buyer in writing prior to the Closing Date, all
of such contracts, agreements, leases, licenses and commitments are valid,
binding and in full force and effect. As soon as practicable after the execution
of this Agreement by all Parties, Munzee will provide Buyer with copies of all
such documents for Buyer’s review.

 

5.9 Compliance with Laws; Licenses and Permits. Munzee is not in violation of,
nor has it failed to conduct its business in material compliance with, any
applicable federal, state, local or foreign laws, regulations, rules, treaties,
rulings, orders, directives or decrees. Munzee has delivered to Buyer a complete
and accurate list and provided Buyer with the right to inspect true and complete
copies of all of the licenses, permits, authorizations and franchises to which
Munzee is subject and all said licenses, permits, authorizations and franchises
are valid and in full force and effect. Said licenses, permits, authorizations
and franchises constitute all of the licenses, permits, authorizations and
franchises reasonably necessary to permit Munzee to conduct its business in the
manner in which it is now being conducted, and Munzee is not in violation or
breach of any of the terms, requirements or conditions of any of said licenses,
permits, authorizations or franchises.

 

  10

   



 

5.10 Taxes. Except as disclosed herein, Munzee has accurately and completely
filed with the appropriate United States federal, state, local and foreign
governmental agencies all tax returns and reports required to be filed (subject
to permitted extensions applicable to such filings), and has paid or accrued in
full all taxes, duties, charges, withholding obligations and other governmental
liabilities as well as any interest, penalties, assessments or deficiencies, if
any, due to, or claimed to be due by, any governmental authority (including
taxes on properties, income, franchises, licenses, sales and payroll). (All such
items are collectively referred to herein as “Taxes”). The Munzee Financial
Statements fully accrue or reserve all current and deferred taxes. Munzee is not
a party to any pending action or proceeding, nor is any such action or
proceeding threatened by any governmental authority for the assessment or
collection of Taxes. No liability for taxes has been incurred other than in the
ordinary course of business. There are no liens for Taxes except for liens for
property taxes not yet delinquent. Munzee is not a party to any Tax sharing, Tax
allocation, Tax indemnity or statute of limitations extension or waiver
agreement and in the past year has not been included on any consolidated
combined or unitary return with any entity other than Munzee. Munzee has duly
withheld from each payment made to each person from whom such withholding is
required by law the amount of all Taxes or other sums (including but not limited
to United States federal income taxes, any applicable state or municipal income
tax, disability tax, unemployment insurance contribution and Federal Insurance
Contribution Act taxes) required to be withheld therefore and has paid the same
to the proper tax authorities prior to the due date thereof. To the extent any
Taxes withheld by Munzee have not been paid as of the Closing Date because such
Taxes were not yet due, such Taxes will be paid to the proper tax authorities in
a timely manner. All Tax returns filed by Munzee are accurate and comply with
and were prepared in accordance with applicable statutes and regulations. The
Munzee Owners and Seller will cause Munzee to prepare and file all Tax returns
and pay all Taxes required prior to the Closing. Such Tax returns will be
subject to review and approval by Buyer, which approval will not be unreasonably
withheld.

 

5.11 Environmental Compliance Matters. Munzee has at all relevant times with
respect to the Business or otherwise been in material compliance with all
environmental laws, and has received no potentially responsible party notices or
similar notices from any governmental agencies or private parties concerning
releases or threatened releases of any “hazardous substance” as that term is
defined under 42 U.S.C. 960(1) (14).

 

5.12 Compensation. Munzee has provided Buyer with a full and complete list of
all officers, directors, employees and consultants of Munzee as of the date
hereof, specifying their names and job designations, their respective current
wages, salaries or other forms of direct compensation, and the basis of such
compensation, whether fixed or commission or a combination thereof.

 

5.13 No Default.

 

(a) Each of the contracts, agreements or other instruments of Munzee and each of
the standard Customer Agreements or contracts of Munzee is a legal, binding and
enforceable obligation by or against Munzee, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar federal or
state laws affecting the rights of creditors and the effect or availability of
rules of law governing specific performance, injunctive relief or other
equitable remedies (regardless of whether any such remedy is considered in a
proceeding at law or in equity). To the knowledge of Seller, no party with whom
Munzee has an agreement or contract is in default there under or has breached
any terms or provisions thereof which is material to the conduct of Munzee’s
business.

 

  11

   



 

(b) Munzee has performed or is now performing the obligations of, and Munzee is
not in material default (or would by the elapse of time and/or the giving of
notice be in material default) in respect of, any contract, agreement or
commitment binding upon it or its assets or properties and material to the
conduct of its business. No third party has raised any claim, dispute or
controversy with respect to any of the executed contracts of Munzee, nor has
Munzee received notice of warning of alleged nonperformance, delay in delivery
or other noncompliance by Munzee with respect to its obligations under any of
those contracts, nor are there any facts which exist indicating that any of
those contracts may be totally or partially terminated or suspended by the other
Parties thereto.

 

5.14 Product Warranties. Except as otherwise disclosed to and acknowledged by
Buyer in the form of a written disclosure schedule prior to the Closing and for
warranties under applicable law, (a) there are no warranties, express or
implied, written or oral, with respect to the products or projects of Munzee,
(b) there are no pending or threatened claims with respect to any such warranty
and (c) Munzee has no, and after the Closing Date, will have no, liability with
respect to any such warranty, whether known or unknown, absolute, accrued,
contingent, or otherwise and whether due or to become due, other than customary
returns in the ordinary course of business that are fully reserved against in
the Munzee Financial Statements. In the event that warranty claims arise after
the Closing, the Munzee Owners shall have the right to settle those claims,
subject only to a cost of labor and materials charge without any mark up.

 

5.15 Proprietary Rights.

 

(a) Munzee has provided Buyer in writing a complete and accurate list and
provided Buyer with the right to inspect true and complete copies of all
software, patents and applications for patents, trademarks, trade names, service
marks, and copyrights, and applications therefore, owned or used by Munzee or in
which it has any rights or licenses, except for software used by Munzee and
generally available on the commercial market. Munzee has provided Buyer with a
complete and accurate description of all agreements or provided Buyer with the
right to inspect true and complete copies of all agreements of Munzee with each
officer, employee or consultant of Munzee providing Munzee with title and
ownership to patents, patent applications, trade secrets and inventions
developed or used by Munzee in its business. All of such agreements are valid,
enforceable and legally binding, subject to the effect or availability of rules
of law governing specific performance, injunctive relief or other equitable
remedies (regardless of whether any such remedy is considered in a proceeding at
law or in equity).

 

(b) Munzee owns or possesses licenses or other rights to use all computer
software, software programs, patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, propriety know-how or information, or other
rights with respect thereto (collectively referred to as “Proprietary Rights”),
used in the business of Munzee, and the same are sufficient to conduct Munzee’s
business as it has been and is now being conducted.

 

(c) The operations of Munzee do not conflict with or infringe, and no one has
asserted to Munzee that such operations conflict with or infringe on any
Proprietary Rights owned, possessed or used by any third party. There are no
claims, disputes, actions, proceedings, suits or appeal pending against Munzee
with respect to any Proprietary Rights, and none has been threatened against
Munzee. There are no facts or alleged fact which would reasonably serve as a
basis for any claim that Munzee does not have the right to use, free of any
rights or claims of others, all Proprietary Rights in the development,
manufacture, use, sale or other disposition of any or all products or services
presently being used, furnished or sold in the conduct of the business of Munzee
as it has been and is now being conducted.

 

  12

   



 

(d) To the knowledge of Seller, no current employee of Munzee is in violation of
any term of any employment contract, proprietary information and inventions
agreement, non-competition agreement, or any other contract or agreement
relating to the relationship of any such employee with Munzee or any previous
employer.

 

5.16 Insurance. Munzee has provided Buyer with complete and accurate copies of
all policies of insurance and provided Buyer with the right to inspect true and
complete copies of all policies of insurance to which Munzee is a party or is a
beneficiary or named insured as of the Closing Date. Munzee has in full force
and effect, with all premiums due thereon paid the policies of insurance set
forth therein. There were no claims in excess of $10,000 asserted or currently
outstanding under any of the insurance policies of Munzee in respect of all
motor vehicle, general liability, errors and omissions, workers compensation,
and medical claims during the calendar year ending on December 31, 2016 or
December 31, 2015.

 

5.17 Labor Relations. None of the employees of Munzee are represented by any
union or are parties to any collective bargaining arrangement, and, to the
knowledge of Seller, no attempts are being made to organize or unionize any of
Munzee’s employees. Except as disclosed in writing to Buyer prior to the
Closing, to the knowledge of Seller, there is not presently pending or existing,
and there is not presently threatened, any material (a) strike, slowdown,
picketing, work stoppage or employee grievance process, or (b) action,
arbitration, audit, hearing, investigation, litigation, or suit (whether civil,
criminal, administrative, investigative, or informal) against or affecting
Munzee relating to the alleged violation of any legal requirement pertaining to
labor relations or employment matters. Munzee is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, wages and hours, occupational safety and health and is
not engaged in any unfair labor practices. Munzee is in compliance with the
Immigration Reform and Control Act of 1986. Except as disclosed in Schedule
5.17, Munzee has no employment agreements.

 

5.18 Condition of Premises. All real property leased by Munzee is in good
condition and repair, ordinary wear and tear excepted.

 

5.19 No Distributor Agreements. Except as disclosed to and acknowledged by Buyer
in writing prior to the Closing, Munzee is not a party to, nor is the property
of Munzee bound by, any distributors’ or manufacturer’s representative or agency
agreement.

 

5.20 Conflict of Interest Transactions. No past or present member, manager,
director, officer or employee of Munzee or any of their affiliates (i) is
indebted to, or has any financial, business or contractual relationship or
arrangement with Munzee, or (ii) has any direct or indirect interest in any
property, asset or right which is owned or used by Munzee or pertains to the
business of Munzee with the exception of outstanding member loans which will be
satisfied and discharged in full prior to the Closing Date.

 

  13

   



 

5.21 Litigation. There is no action, suit, proceeding, dispute, litigation,
claim, complaint or, to the knowledge of Seller or the Munzee Owners,
investigation by or before any court, tribunal, governmental body, governmental
agency or arbitrator pending or threatened against or with respect to Munzee
which (i) if adversely determined would have a material adverse effect on the
business, condition, assets, operations or prospects of Munzee, or (ii)
challenges or would challenge any of the actions required to be taken by Munzee
under this Agreement. To the knowledge of Munzee, there exists no basis for any
such action, suit, proceeding, dispute, litigation, claim, complaint or
investigation.

 

5.22 Non-Contravention. Neither (a) the execution and delivery of this
Agreement, nor (b) the performance of this Agreement will: (i) contravene or
result in a violation of any of the provisions of the organizational documents
of Munzee; (ii) contravene or result in a violation of any resolution adopted by
the members or directors of Munzee; (iii) result in a violation or breach of, or
give any person the right to declare (whether with or without notice or lapse of
time) a default under or to terminate, any material agreement or other
instrument to which Munzee is a party or by which Munzee or any of its assets
are bound; (iv) give any person the right to accelerate the maturity of any
indebtedness or other obligation of Munzee; (v) result in the loss of any
license or other contractual right of Munzee; (vi) result in the loss of, or in
a violation of any of the terms, provisions or conditions of, any governmental
license, permit, authorization or franchise of Munzee; (vii) result in the
creation or imposition of any lien, charge, encumbrance or restriction on any of
the assets of Munzee; (viii) result in the reassessment or revaluation of any
property of Munzee by any taxing authority or other governmental authority; (ix)
result in the imposition of, or subject Munzee to any liability for, any
conveyance or transfer tax or any similar tax; or (x) result in a violation of
any law, rule, regulation, treaty, ruling, directive, order, arbitration award,
judgment or decree to which Munzee or any of its assets or any equity interests
are subject.

 

5.23 Approvals. Munzee has provided Buyer with a complete and accurate list of
all jurisdictions in which Munzee is authorized to do business along with the
documentation evidencing such authorization. No authorization, consent or
approval of, or registration or filing with, any governmental authority is
required to be obtained or made by Munzee in connection with the execution,
delivery or performance of this Agreement, including the conveyance to Buyer of
the Business.

 

5.24 Brokers. Munzee has not agreed to pay any brokerage fees, finder’s fees or
other fees or commissions with respect to the Transaction, and no person is
entitled, or intends to claim that it is entitled, to receive any such fees or
commissions in connection with such transaction.

 

5.25 Special Government Liabilities. Munzee has no existing or pending
liabilities, obligations or deferred payments due to any federal, state or local
government agency or entity in connection with its business or with any program
sponsored or funded in whole or in part by any federal, state or local
government agency or entity, nor are the Munzee Owners or Seller aware of any
threatened action or claim or any condition that could support an action or
claim against Munzee or the Business for any of said liabilities, obligations or
deferred payments.

 

  14

   



 

5.26 Revenue and Net Income. Munzee’s total revenue for the year ended December
31, 2015 were approximately $1,894,000 and for the year ended December 31, 2016,
approximately $2,116,916 (Green Pin Services Inc. contributed an additional
$242,843 for a total of $2,359,759). Munzee’s net income for the year ended
December 31, 2015 was approximately $126,000 and for the year ended December 31,
2016, was approximately $177,853 (combined with Green Pin Services Inc., Net
Income was -$152,718). Revenues and net income for the first six months ending
June 30, 2017, were approximately $1,075,297, and $34,664, respectively. Net
Income was down due to approximately $80,000 spent in defense of patent
infringement claim, IRS audit, and legal consultation for merger. All Green Pin
Services Inc. entities have been liquidated and closed as of March 2017. There
are $0 in cost and revenue as of June 30, 2017 for Green Pin Services Inc. and
moving forward.

 

5.27 Net Working Capital. Immediately prior to the Closing, Munzee’s Working
Capital, as hereinafter defined, shall be not less than One Hundred Thousand
dollars ($100,000). Specifically, there shall not be less than One Hundred
Thousand dollars ($100,000) of cash or cash equivalent in Munzee’s Working
Capital. For purposes of this Section 5.27:

 

i. “Current Assets” means the current assets of Seller as determined in
accordance with U.S. generally accepted accounting principles.

 

ii. “Current Liabilities” means the current Liabilities of Seller as determined
in accordance with U.S. generally accepted accounting principles.

 

iii. “Working Capital” means an amount equal to (a) the amount of the Current
Assets, minus (b) the amount of the Current Liabilities.

 

5.28 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to Buyer by or on behalf
of Munzee contains any untrue statement of a material fact or omits to state a
material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

5.29 Tax Advice. The Munzee Owners and Seller hereby represent and warrant that
they have sought their own independent tax advice regarding the Transaction and
neither the Munzee Owners nor Seller have relied on any representation or
statement made by Buyer, or their representatives regarding the tax implications
of such transactions.

 

5.30 Acknowledgement of Risks. The Munzee Owners hereby represent and warrant
that they have conducted a thorough review of Buyer’s public reports and
financial statements filed by it with the Securities and Exchange Commission,
and have had an opportunity to ask questions of and to receive additional
information from representatives of Buyer. The Munzee Owners acknowledge that
there are substantial risks associated with owning the shares of Buyer’s common
stock, including but not limited to (i) those risk factors specifically
disclosed to the Munzee Owners in writing by Buyer, a copy of which has been
delivered to the Munzee Owners, (ii) the price of Buyer’s common stock may
decline, (iii) the transferability of Buyer’s common stock is restricted by
applicable federal and state securities laws as well as by the terms of this
Agreement, and may be impaired by a lack of trading volume, and (iv) those
additional risks described in public reports filed by Buyer with the Securities
and Exchange Commission. The Munzee Owners are acquiring the shares of Buyer’s
Common Stock for investment for their own respective accounts only and not with
a view to, or for resale in connection with, any distribution thereof. The
Munzee Owners represent and warrant that they are sophisticated, knowledgeable
and experienced in making investments of this kind and are capable of evaluating
the risks and merits of acquiring the shares of Buyer’s securities or have
consulted with sophisticated or knowledgeable advisors in these matters.

 

  15

   



 

5.31 Restricted Securities. It is understood that the Stock Consideration, and
the shares of common stock underlying the Stock Consideration, is characterized
as “restricted securities” under the Securities Act of 1933 as amended inasmuch
as this Agreement contemplates that, if acquired by Munzee Owners pursuant
hereto, the Stock Consideration would be acquired in a transaction not involving
a public offering. It is further understood and acknowledged that if the Stock
Consideration is issued to Seller in accordance with the provisions of this
Agreement, such Stock Consideration may not be resold without registration under
the Securities Act or the existence of an exemption therefrom. Seller represents
that it is familiar with Rule 144 promulgated under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

5.32 Legends. It is understood that the certificates evidencing Stock
Consideration, and the shares of common stock underlying the Stock
Consideration, will bear the following legend or another legend that is similar
to the following:

 

THESE SECURITIES ISSUED HEREUNDER HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

THESE SECURITIES ARE SUBJECT TO THE TERMS OF A LOCK-UP AGREEMENT AND MAY NOT BE
TRANSFERRED, SOLD OR ASSIGNED OTHER THAN AS PERMITTED THEREIN, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

  16

   



 

6. Representations and Warranties of Buyer.

 

Buyer represents and warrants to the Munzee Owners and Seller as follows:

 

6.1 Power and Authority; Binding Nature of Agreement. Buyer has full power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution, delivery and performance of this Agreement by Buyer have been
duly authorized by all necessary action on its part. Assuming that this
Agreement is a valid and binding obligation of the other party hereto, this
Agreement is a valid and binding obligation of Buyer.

 

6.2 Approvals. No authorization, consent or approval of, or registration or
filing with, any governmental authority or any other person is required to be
obtained or made by Buyer in connection with the execution, delivery or
performance of this Agreement.

 

6.3 Good Standing. Buyer (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
all necessary power and authority to own its assets and to conduct its business
as it is currently being conducted, (iii) is duly qualified or licensed to do
business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required, and (iv) has the
full right, corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.

 

6.4 Authority. The execution of this Agreement by the individual whose signature
is set forth at the end of this Agreement, and the delivery of this Agreement by
Buyer, have been duly authorized by all necessary corporate action on the part
of Buyer;

 

6.5 Representations True on Closing Date. The representations and warranties of
Buyer set forth in this Agreement are true and correct on the date hereof, and
will be true and correct on the Closing Date as though such representations and
warranties were made as of the Closing Date (except the representations made in
Section 6.8, which will be modified by a planned reverse stock split and
decrease in the authorized common stock of the Buyer, with the revised
capitalization numbers to be set forth at Closing on Exhibit C).

 

6.6 Non-Contravention. The execution, delivery and performance of this Agreement
by Buyer will not violate, conflict with, require consent under or result in any
breach or default under (i) any of Buyer’s organizational documents (including
its Certificate of Incorporation and By-laws), (ii) any applicable Law or (iii)
with or without notice or lapse of time or both, the provisions of any material
contract or agreement to which Buyer is a party or to which any of its material
assets are bound (the “Buyer Contracts”).

 

6.7 Material Compliance. Buyer is in material compliance with all applicable
Laws and Buyer Contracts relating to this Agreement, and the operation of its
business.

 

  17

   



 

6.8 Capital Structure. At Closing, the authorized capital stock of the Company
will consist of: (i) 850,000,000 shares of Common Stock, par value $0.00001 per
share of which approximately 63,710,949 shares will be issued and outstanding at
Closing, and (ii) 10,000,000 shares of preferred stock, par value $0.00001 per
share, of which approximately 1,351,191 shares of Series A Preferred Stock, and
2,177,500 of Series B Preferred Stock will be issued and outstanding at Closing.
All of the outstanding shares of capital stock of the Company are, and all
shares of capital stock of the Company which may be issued as contemplated or
permitted by this Agreement will be, when issued, duly authorized and validly
issued, fully paid and non-assessable and not subject to any pre-emptive rights.
No Subsidiary of the Company owns any Shares. Prior to the Closing, Buyer will
deliver to Seller a schedule describing all convertible instruments such as
stock options, warrants, convertible notes, and convertible preferred stock of
the Company (the “Convertible Instruments”), along with the aggregate number of
shares that could be issued if all Convertible Instruments were converted into
Shares.

 

6.9 Governmental Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to (any of the foregoing
being a “Consent”), any supranational, national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority, or any quasi-governmental
or private body exercising any regulatory or other governmental or
quasi-governmental authority (a “Governmental Entity”) is required to be
obtained or made by the Buyer in connection with the execution, delivery and
performance by the Company of this Agreement or the consummation by the Buyer of
the Merger and other transactions contemplated hereby, except for: (i) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware; (ii) if required by Delaware law, the filing of the Buyer Proxy
Statement or Buyer Information Statement with the Securities and Exchange
Commission (“SEC”) in accordance with the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and such reports under the Exchange Act as may be
required in connection with this Agreement, the Merger and the other
transactions contemplated by this Agreement; (iii) such Consents as may be
required under (A) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) or (B) any other Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or significant impediments or lessening of
competition or creation or strengthening of a dominant position through merger
or acquisition (“Foreign Antitrust Laws” and, together with the HSR Act, the
“Antitrust Laws”), in any case that are applicable to the transactions
contemplated by this Agreement; (iv) such Consents as may be required under
applicable state securities or “blue sky” Laws and the securities Laws of any
foreign country; (v) the other Consents of Governmental Entities listed in
Schedule 6.9; and (vi) such other Consents which if not obtained or made would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect.

 

  18

   



 

6.10 SEC Filings; Financial Statements; Internal Controls; Sarbanes-Oxley Act
Compliance.

 

(a) SEC Filings. Buyer has timely filed with or furnished to, as applicable, the
SEC all registration statements, prospectuses, periodic reports, schedules,
forms, statements and other documents (including exhibits and all other
information incorporated by reference) required to be filed or furnished by it
with the SEC since January 1, 2014 (the “Buyer SEC Documents”). Buyer has made
available to Seller all such Buyer SEC Documents that it has so filed or
furnished prior to the date hereof. To the knowledge of Buyer’s management and
board of directors, as of their respective filing dates (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), each of the Buyer SEC Documents
complied as to form in all material respects with the applicable requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and the Exchange
Act, and the rules and regulations of the SEC thereunder applicable to such
Buyer SEC Documents. To the knowledge of Buyer’s management and board of
directors, none of the Buyer SEC Documents, including any financial statements,
schedules or exhibits included or incorporated by reference therein at the time
they were filed (or, if amended or superseded by a subsequent filing, as of the
date of the last such amendment or superseding filing prior to the date hereof),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(b) Undisclosed Liabilities. The audited balance sheet of Buyer dated as of
December 31, 2016 contained in the Buyer SEC Documents filed prior to the date
hereof is hereinafter referred to as the “Buyer Balance Sheet.” Neither Buyer
nor any of its Subsidiaries has any Liabilities other than Liabilities that (i)
are reflected or recorded on the Buyer Balance Sheet (including in the notes
thereto), (ii) were incurred since the date of the Buyer Balance Sheet in the
ordinary course of business, (iii) are incurred in connection with the
transactions contemplated by this Agreement, or (iv) would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect.

 

(c) Off-balance Sheet Arrangements. Buyer is not a party to, or has any
commitment to become a party to, any joint venture, off balance sheet
partnership or any similar contract (including any contract or arrangement
relating to any transaction or relationship between or among Buyer, on the one
hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
“off balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K
under the Exchange Act)), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, Buyer in Buyer’s published financial statements or
other Buyer SEC Documents.

 

6.11 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to Seller by or on behalf
of Buyer contains any untrue statement of a material fact or omits to state a
material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

7. Conditions to Closing.

 

7.1 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation to
close the transaction as contemplated in this Agreement is conditioned upon the
occurrence or waiver by Buyer of the following:

 

(a) The Munzee Owners have delivered an updated list of assets and liabilities
that is accurate and complete as of not more than five (5) business days prior
to the Closing.

 

  19

   



 

(b) All representations and warranties of the Munzee Owners and Seller made in
this Agreement or in any exhibit or schedule hereto delivered by the Munzee
Owners and Seller shall be true and correct as of the Closing Date with the same
force and effect as if made on and as of that date.

 

(c) The Munzee Owners and Seller shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing Date.

 

(d) Buyer must be satisfied in its sole and absolute discretion with its due
diligence of the Munzee Owners and Seller.

 

(e) Buyer shall have received a report from the Secretary of States for Texas,
Delaware and Florida showing the existence or absence of liens, financing
statements and other encumbrances recorded against any of the Assets, dated not
more than five (5) days prior to the Closing, and such report shall be
satisfactory to Buyer in its sole and absolute discretion.

 

7.2 Conditions Precedent to the Munzee Owners’ and Seller’s Obligation to Close.
The Munzee Owners’ and Sellers’ obligation to close the transaction as
contemplated in this Agreement is conditioned upon the occurrence or waiver by
the Munzee Owners of the following:

 

(a) All representations and warranties of Buyer made in this Agreement or in any
exhibit hereto delivered by Buyer shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of that date.

 

(b) Buyer shall have performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by Buyer prior to or
at the Closing Date.

 

(c) Buyer shall have filed the Certificate of Designation for the Series B
Preferred Stock with the State of Delaware.

 

8. Survival of Representations and Warranties.

 

All representations and warranties made by each of the Parties hereto will
survive the Closing for eighteen (18) months after the Closing Date, or longer
if expressly and specifically provided in the Agreement. Munzee and the Munzee
Owners will have joint and several liability under this Agreement, except for
the covenant not to compete in Section 3.1 of this Agreement or where otherwise
expressly and specifically provided in this Agreement.

 

  20

   



 

9. Indemnification.

 

9.1 Indemnification by the Munzee Owners. The Munzee Owners agree jointly and
severally, to indemnify, defend and hold harmless Buyer and its affiliates
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities and damages, including interest, penalties and reasonable attorney’s
fees and costs (“Losses”), incurred by Buyer or any of its affiliates arising,
resulting from, or relating to any misrepresentation of a material fact or
omission to disclose a material fact made by the Munzee Owners or Seller in this
Agreement, in any exhibits to this Agreement or in any other document furnished
or to be furnished by Munzee or Sellers under this Agreement, or any breach of,
or failure by the Munzee Owners or Seller to perform, any of their
representations, warranties, covenants or agreements in this Agreement or in any
exhibit or other document furnished or to be furnished by the Munzee Owners or
Seller under this Agreement.

 

9.2 Indemnification by Buyer. Buyer agrees to indemnify, defend and hold
harmless the Munzee Owners and Seller against any and all claims, demands,
losses, costs, expenses, obligations, liabilities and damages, including
interest, penalties and reasonable attorney’s fees and costs (“Losses”),
incurred by the Munzee Owners and Seller arising, resulting from, or relating to
any misrepresentation of a material fact or omission to disclose a material fact
made by the Buyer in this Agreement, in any exhibits to this Agreement or in any
other document furnished or to be furnished by the Buyer under this Agreement,
or any breach of, or failure by Buyer to perform, any of its representations,
warranties, covenants or agreements in this Agreement or in any exhibit or other
document furnished or to be furnished by Buyer under this Agreement.

 

9.3 Procedure for Indemnification Claims.

 

(a) Whenever any parties become aware that a claim (an “Underlying Claim”) has
arisen entitling them to seek indemnification under Section 9 of this Agreement,
such parties (the “Indemnified Parties”) shall promptly send a notice (“Notice”)
to the parties liable for such indemnification (the “Indemnifying Parties”) of
the right to indemnification (the “Indemnity Claim”); provided, however, that
the failure to so notify the Indemnifying Parties will relieve the Indemnifying
Parties from liability under this Agreement with respect to such Indemnity Claim
only if, and only to the extent that, such failure to notify the Indemnifying
Parties results in the forfeiture by the Indemnifying Parties of rights and
defenses otherwise available to the Indemnifying Parties with respect to the
Underlying Claim. Any Notice pursuant to this Section 9.3(a) shall set forth in
reasonable detail, to the extent then available, the basis for such Indemnity
Claim and an estimate of the amount of damages arising therefore.

 

(b) If an Indemnity Claim does not result from or arise in connection with any
Underlying Claim or legal proceedings by a third party, the Indemnifying Parties
will have thirty (30) calendar days following receipt of the Notice to issue a
written response to the Indemnified Parties, indicating the Indemnifying
Parties’ intention to either (i) contest the Indemnity Claim or (ii) accept the
Indemnity Claim as valid. The Indemnifying Parties’ failure to provide such a
written response within such thirty (30) day period shall be deemed to be an
acceptance of the Indemnity Claim as valid. In the event that an Indemnity Claim
is accepted as valid, the Indemnifying Parties shall, within fifteen (15)
business days thereafter, pay Losses incurred by the Indemnified Parties in
respect of the Underlying Claim in cash by wire transfer of immediately
available funds to the account or accounts specified by the Indemnified Parties.
To the extent appropriate, payments for indemnifiable Losses made pursuant to
this Agreement will be treated as adjustments to the Purchase Price.

 

  21

   



 

(c) In the event an Indemnity Claim results from or arises in connection with
any Underlying Claim or legal proceedings by a third party, the Indemnifying
Parties shall have fifteen (15) calendar days following receipt of the Notice to
send a Notice to the Indemnified Parties of their election to, at their sole
cost and expense, assume the defense of any such Underlying Claim or legal
proceeding; provided that such Notice of election shall contain a confirmation
by the Indemnifying Parties of their obligation to hold harmless the Indemnified
Parties with respect to Losses arising from such Underlying Claim. The failure
by the Indemnifying Parties to elect to assume the defense of any such
Underlying Claim within such fifteen (15) day period shall entitle the
Indemnified Parties to undertake control of the defense of the Underlying Claim
on behalf of and for the account and risk of the Indemnifying Parties in such
manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim. The parties controlling the defense
of the Underlying Claim shall not, however, settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed. The non-controlling parties shall
be entitled to participate in (but not control) the defense of any such action,
with their own counsel and at their own expense.

 

(d) The Indemnifying Parties and the Indemnified Parties will cooperate
reasonably, fully and in good faith with each other, at the sole expense of the
Indemnifying Parties subject to the last sentence of Section 9.3(c) of this
Agreement, in connection with the defense, compromise or settlement of any
Underlying Claim including, without limitation, by making available to the other
parties all pertinent information and witnesses within their reasonable control.

 

(e) Basket; Limitations on Indemnification; Calculation of Losses.

 

(i) Basket. A Buyer Indemnified Party shall not be entitled to make a claim for
indemnification for any Losses arising out of Section 9.1 until the aggregate
amount of all claims for Losses which arise out of Section 9.1 exceeds fifty
thousand dollars ($50,000) (the “Basket”). In the event the aggregate amount of
such Losses exceeds the Basket, then the Seller shall indemnify such Buyer
Indemnified Party with respect to the amount of all Losses exceeding the amount
of the Basket.

 

(ii) Seller’s and Munzee Owner Cap. The maximum aggregate liability of the
Seller and Munzee Owners, collectively, under Section 9.2 for all Losses shall
be an amount equal to the value of the Purchase Price actually received by such
Seller or individual Munzee Owner (the “Seller’s Cap”).

 

(iii) Exclusions from the Basket and Seller’s Cap. Notwithstanding the
foregoing, the following Losses shall not be subject to the provisions of the
Basket and the Seller’s Cap and a Buyer Indemnified Party shall be entitled to
indemnification with respect to such Losses in accordance with this Article 9 as
though the Basket and the Seller’s Cap were not a part of this Agreement:

 

(1) Losses relating to, caused by or resulting from the breach of any of the
Seller’s and/or Munzee Owners representations and warranties as a result of
fraud or intentional misrepresentation.

 



  22

   



 

9.4 Recovery Losses for which a Buyer Indemnified Party may be entitled to
recover pursuant to this Article 9 shall be offset by the pro rata cancellation
of Stock Consideration by the Munzee Owners, if any, against any Seller or
Munzee Owners in accordance with this Article 9. Except for specific performance
and injunctive relief, the indemnification obligations and procedures set forth
in this Article 9 shall be the sole and exclusive remedy for liabilities arising
out of this Agreement and the transactions contemplated hereby.

 

10. Injunctive Relief.

 

10.1 Damages Inadequate. Each party acknowledges that it would be impossible to
measure in money the damages to the other party if there is a failure to comply
with any covenants and provisions of this Agreement, and agrees that in the
event of any breach of any covenant or provision, the other party to this
Agreement will not have an adequate remedy at law.

 

10.2 Injunctive Relief. It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants and provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, will be entitled to immediate injunctive relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.

 

11. Further Assurances.

 

Following the Closing, the Munzee Owners and Seller shall furnish to Buyer such
instruments and other documents as Buyer may reasonably request for the purpose
of carrying out or evidencing the transactions contemplated hereby.

 

12. Fees and Expenses.

 

Each party hereto shall pay all fees, costs and expenses that it incurs in
connection with the negotiation and preparation of this Agreement and in
carrying out the transactions contemplated hereby (including, without
limitation, all fees and expenses of its counsel and accountant).

 

13. Waivers.

 

If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement. Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.

 

  23

   



 

14. Successors and Assigns.

 

Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the Parties, their personal representatives, assigns
and other successors in interest.

 

15. Entire and Sole Agreement.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all other agreements, representations, warranties, statements,
promises and undertakings, whether oral or written, with respect to the subject
matter of this Agreement. This Agreement may be modified or amended only by a
written agreement signed by all Parties to this Agreement. The Parties
acknowledge that as of the date of the execution of this Agreement, any and all
other agreements, either written or verbal, regarding the substance of this
Agreement will be terminated and be of no further force or effect.

 

16. Governing Law.

 

This Agreement will be governed by the laws of California without giving effect
to applicable conflict of law provisions. With respect to any litigation arising
out of or relating to this Agreement, each party agrees that it will be filed in
and heard by the state or federal courts with jurisdiction to hear such suits
located in Orange County, California.

 

17. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.

 

18. Assignment.

 

Except in the case of an affiliate of Buyer, this Agreement may not be
assignable by any party without prior written consent of the other Parties.

 

19. Remedies.

 

Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or otherwise.
The election of any one or more remedies will not constitute a waiver of the
right to pursue other available remedies.

 

  24

   



 

20. Section Headings.

 

The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.

 

21. Severability.

 

In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.

 

22. Notices.

 

Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
Parties hereto):

 

If to the Munzee Owners and Seller:

 

Munzee, Inc.

Attention: Rob Vardeman

1720 Bray Central Drive

McKinney, Texas 75069

Email: rob@munzee.com

 

With a copy to (which shall not constitute notice):

 

James Creedon

Van Every Creedon PLLC

2595 Dallas Parkway, Suite 420

Frisco, TX 75034

Phone: (817) 458-2679

Fax: (817) 394-1629

jhcreedon@vaneverycreedon.com

 

  25

   



 

If to Buyer:

 

Freeze Tag, Inc.

Attention: Craig Holland

18062 Irvine Blvd., Suite 103

Tustin, CA 92780 USA

Phone: (714) 210-3850

Fax: (714) 210-3851

Email: craig@freezetag.com

 

With a copy to (which shall not constitute notice):

 

Law Offices of Craig V. Butler

300 Spectrum Center Drive, Suite 300

Irvine, CA 92618

Phone: (949) 484-5667

Fax: (949) 209-2545

Email: cbutler@craigbutlerlaw.com

 

[Signatures on following page.]

 

  26

   



 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

 



Munzee: Munzee, Inc., a Delaware corporation           By: /s/ Robert Don
Vardeman Jr.

 

 

Robert Don Vardeman Jr.       President           Munzee Owners: By: /s/ Robert
Don Vardeman Jr.

 

 

 

Robert Don Vardeman Jr.

 

 

 

 

 

 

By:

/s/ Scott Foster

 

 

 

Scott Foster

 

 

 

 

 

 

By:

/s/ Robert Don Vardeman

 

 

 

Robert Don Vardeman

 

 

 

 

 

 

By:

/s/ Christopher Pick

 

 

 

Chris Pick

 

 

 

 

 

 

By:

/s/ Aaron Benzick

 

 

 

Aaron Benzick

 

 

 

 

 

Company:

Freeze Tag, Inc., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Craig Holland

 

 

 

Craig Holland

 

 

 

Chief Executive Officer

 



 

  27

   



 

EXHIBIT A

 

Munzee Owners

 



Munzee Owner

 

No. of Munzee Shares

 

 

 

 

 

Robert Don Vardeman Jr.

 

 

3,920,000

 

Scott Foster

 

 

1,280,000

 

Robert Don Vardeman

 

 

500,000

 

Chris Pick

 

 

480,000

 

Aaron Benzick

 

 

240,000

 

 

 

 

 

 

Total

 

 

6,420,000

 



 

  28

   



 

EXHIBIT B

 

Certificate of Merger

 

 

 

 

 



  29

   



 

EXHIBIT C

 

Merger Consideration

 



Munzee Owner

 

No. of Series B Preferred Shares

 

 

 

 

 

Robert Don Vardeman Jr.

 

 

2,659,128

 

Scott Foster

 

 

868,287

 

Robert Don Vardeman

 

 

339,174

 

Chris Pick

 

 

325,607

 

Aaron Benzick

 

 

162,804

 

 

 

 

 

 

Group Total

 

 

4,355,000

 



 

  30

   



 

EXHIBIT D

 

Disclosure Schedules

 

 

 

 

 



  31

   



 

Disclosure Schedules

 

Regarding Section 5.2 – Green Pin Services Inc. is a subsidiary of Munzee.
Munzee has not yet dissolved this company, because of an ongoing IRS Audit. As
soon as the audit is complete, Munzee plans to dissolve the company. There are
no costs or assets associated with Green Pin Services Inc. at this point in
time.

 

Regarding Section 5.10 – Munzee is currently undergoing an IRS Tax Audit of its
corporate books for 2015. The company’s accountant hopes to close this audit at
a meeting with the IRS agent on August 16, 2017.

 

  32

   



 

EXHIBIT E

 

Certificate of Designation for Series B Preferred Stock

 

 

 

 

 



  33

   



 

CERTIFICATE OF DESIGNATION

OF THE RIGHTS, PREFERENCES, PRIVILEGES,

AND RESTRICTIONS, WHICH HAVE NOT BEEN SET

FORTH IN THE CERTIFICATE OF INCORPORATION

OR IN ANY AMENDMENT THERETO,

OF THE

SERIES B CONVERTIBLE PREFERRED STOCK

OF

FREEZE TAG, INC.

 

(Pursuant to Section 151 of the General Corporation Law of Delaware)

 

The undersigned, Craig Holland and Mick Donahoo, does hereby certify that:

 

A. They are the duly elected and acting President and Secretary, respectively,
of Freeze Tag, Inc., a Delaware corporation (the “Corporation”).

 

B. Pursuant to the Unanimous Written Consent of the Board of Directors of the
Corporation dated July [__], 2017, the Board of Directors duly adopted the
following resolutions:

 

WHEREAS, the Certificate of Incorporation of the Corporation authorizes a class
of stock designated as Preferred Stock, with a par value of $0.00001 per share
(the “Preferred Class”), comprising Ten Million (10,000,000) shares, none of
which have been issued and classes of preferred stock created, and provides that
the Board of Directors of the Corporation may fix the terms, including any
dividend rights, dividend rates, conversion rights, voting rights, rights and
terms of any redemption, redemption, redemption price or prices, and liquidation
preferences, if any, of the Preferred Class;

 

WHEREAS, the Corporation has previously established the Company’s Series A
Convertible Preferred Stock with One Million Five Hundred (1,500,000) shares
authorized and [______________________________________] ([___________]) shares
currently outstanding; and

 

WHEREAS, the Board of Directors believes it in the best interests of the
Corporation to create a series of preferred stock consisting of Two Million Five
Hundred Thousand (2,500,000) shares and designated as the “Series B Convertible
Preferred Stock” having certain rights, preferences, privileges, restrictions,
and other matters relating to the Series B Convertible Preferred Stock.

 

  34

   



 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby fix and
determine the rights, preferences, privileges, restrictions, and other matters
relating to the Series B Convertible Preferred Stock as follows:

 

1. Definitions. For purposes of this Certificate of Designation, the following
definitions shall apply:

 

1.1 “Board” shall mean the Board of Directors of the Corporation.

 

1.2 “Corporation” shall mean Freeze Tag, Inc., a Delaware Corporation.

 

1.3 “Common Stock” shall mean the common stock, $0.00001 par value per share, of
the Corporation after giving effect to a 1-for-100 reverse stock split scheduled
to be effective on or around September 1, 2017.

 

1.4 “Common Stock Dividend” shall mean a stock dividend declared and paid on the
Common Stock that is payable in shares of Common Stock.

 

1.5 “Distribution” shall mean the transfer of cash or property by the
Corporation to one or more of its stockholders without consideration, whether by
dividend or otherwise (except a dividend in shares of Corporation’s stock).

 

1.6 “Holder” shall mean a holder of the Series B Convertible Preferred Stock.

 

1.7 “Original Issue Date” shall mean the date on which the first share of Series
B Convertible Preferred Stock is issued by the Corporation.

 

1.8 “Original Issue Price” shall mean $1.00 per share for the Series B
Convertible Preferred Stock.

 

1.9 “Person” shall mean an individual, a corporation, a partnership, an
association, a limited liability company, an unincorporated business
organization, a trust or other entity or organization, and any government or
political subdivision or any agency or instrumentality thereof.

 

1.10 “Preferred Stock” or “Series B Convertible Preferred Stock” shall mean the
Series B Convertible Preferred Stock, $0.00001 par value per share, of the
Corporation.

 

1.11 “Subsidiary” shall mean any corporation or limited liability company or
corporation of which at least fifty percent (50%) of the outstanding voting
stock or membership interests, as the case may be, is at the time owned directly
or indirectly by the Corporation or by one or more of such subsidiary
corporations.

 

  35

   



 

2. Dividend Rights.

 

2.1 In each calendar year, the holders of the then outstanding Series B
Convertible Preferred Stock shall be entitled to receive, when, as and if
declared by the Board, out of any funds and assets of the Corporation legally
available therefore, noncumulative dividends in an amount equal to any dividends
or other Distribution on the Common Stock in such calendar year (other than a
Common Stock Dividend). No dividends (other than a Common Stock Dividend) shall
be paid, and no Distribution shall be made, with respect to the Common Stock
unless dividends in such amount shall have been paid or declared and set apart
for payment to the holders of the Series B Convertible Preferred Stock
simultaneously. Dividends on the Series B Convertible Preferred Stock shall not
be mandatory or cumulative, and no rights or interest shall accrue to the
holders of the Series B Convertible Preferred Stock by reason of the fact that
the Corporation shall fail to declare or pay dividends on the Series B
Convertible Preferred Stock, except for such rights or interest that may arise
as a result of the Corporation paying a dividend or making a Distribution on the
Common Stock in violation of the terms of this Section 2.

 

2.2 Participation Rights. Dividends shall be declared pro rata on the Common
Stock and the Series B Convertible Preferred Stock on a pari passu basis
according to the number of shares of Common Stock held by such holders, where
each holder of shares of Series B Convertible Preferred Stock is to be treated
for this purpose as holding the number of shares of Common Stock to which the
holders thereof would be entitled if they converted their shares of Series B
Convertible Preferred Stock at the time of such dividend in accordance with
Section 4 hereof.

 

2.3 Non-Cash Dividends. Whenever a dividend or Distribution provided for in this
Section 2 shall be payable in property other than cash (other than a Common
Stock Dividend), the value of such dividend or Distribution shall be deemed to
be the fair market value of such property as determined in good faith by the
Board.

 

3. Liquidation Rights. In the event of any liquidation, dissolution, or winding
up of the Corporation; whether voluntary or involuntary, the funds and assets of
the Corporation that may be legally distributed to the Corporation’s
shareholders (the “Available Funds and Assets”) shall be distributed to
shareholders in the following manner:

 

3.1 Series B Convertible Preferred Stock. The holders of each share of Series B
Convertible Preferred Stock then outstanding shall be entitled to be paid, out
of the Available Funds and Assets, equal in preference to any payment or
Distribution (or any setting apart of any payment or Distribution) of any
Available Funds and Assets on any shares of Common Stock, an amount per share
equal to the Original Issue Price of the Series B Convertible Preferred Stock
plus all declared but unpaid dividends on the Series B Convertible Preferred
Stock. If upon any liquidation, dissolution, or winding up of the Corporation,
the Available Funds and Assets shall be insufficient to permit the payment to
holders of the Series B Convertible Preferred Stock and Common Stock then all of
the remaining Available Funds and Assets shall be distributed among the holders
of the then outstanding Series B Convertible Preferred Stock and Common Stock
pro rata, according to the number of outstanding shares of Series B Convertible
Preferred Stock and/or Common Stock held by each holder thereof.

 

3.2 Merger or Sale of Assets. A reorganization or any other consolidation or
merger of the Corporation with or into any other corporation, or any other sale
of all or substantially all of the assets of the Corporation, shall not be
deemed to be a liquidation, dissolution, or winding up of the Corporation within
the meaning of this Section 3 and the Series B Convertible Preferred Stock shall
be entitled only to the rights contained in this Section 3.

 

  36

   



 

3.3 Non-Cash Consideration. If any assets of the Corporation distributed to
shareholders in connection with any liquidation, dissolution or winding up of
the Corporation are other than cash, then the value of such assets shall be
their fair market value as determined by the Board.

 

4. Conversion Rights. The holders of the Preferred Stock shall have conversion
rights as follows (the “Conversion Rights”):

 

4.1 Right to Convert.

 

4.1.1 Conversion Ratio and Stock Certificate. Each share of Preferred Stock
shall be convertible, at the option of the holder thereof, beginning on the date
the Holder acquired the shares of Preferred Stock, and without the payment of
additional consideration by the holder thereof, into Fifty (50) shares of fully
paid and nonassessable shares of Common Stock (the “Conversion Ratio”). Unless
specifically requested by the Holder to be issued physical certificates for the
Preferred Stock, the Corporation, itself or through its transfer agent, shall
issue the Preferred Stock in book-entry form, or in other electronic format. The
Corporation or its transfer agent shall issue to Holder a statement reflecting
his holding of Preferred Stock, and shall deliver an updated statement to Holder
upon request.

 

4.1.2 Termination of Conversion Rights. Subject to Section 4.3.1 in the case of
a Contingency Event (as defined therein), in the event of a reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up of the Corporation, the Conversion Rights shall terminate at the
close of business on the last full day preceding the date fixed for the first
payment of any funds and assets distributable on such event to the holders of
Preferred Stock.

 

4.2 Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of the Preferred Stock. In lieu of any fractional shares to which the
holder would otherwise be entitled, the Corporation shall round up and issue one
additional share of Common Stock to the holder, unless such rounding would cause
the Holder to violate the conversion limitation outlined in Section 4.1.2,
above, and in that case the fractional share shall be rounded down to the next
whole share of Common Stock. Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Preferred Stock the holder is at the time converting into Common Stock
and the aggregate number of shares of Common Stock issuable upon such
conversion.

 

4.3 Mechanics of Conversion.

 

4.3.1 Notice of Conversion. The Holder has the right, at any time, at its
election, to convert all or any number of shares of Preferred Stock into shares
of Common Stock, at the Conversion Ratio defined in Section 4.1.1 above. A
conversion notice (the “Conversion Notice”), describing conversion of shares of
Preferred Stock, and if applicable, any event on which such conversion is
contingent (a “Contingency Event”), may be delivered to Corporation by method of
Holder’s choice (including but not limited to email, facsimile, mail, overnight
courier, or personal delivery). All conversions shall be cashless and not
require further payment from the Holder. The Corporation shall be responsible
for all expenses associated with processing the conversion, such as transfer
agent expenses and Corporation’s legal expenses. If no objection is delivered
from the Corporation to the Holder, with respect to any variable or calculation
reflected in the Conversion Notice within 24 hours of delivery of the Conversion
Notice, the Corporation shall have been thereafter deemed to have irrevocably
confirmed and irrevocably ratified such notice of conversion and waived any
objection thereto. The Corporation shall promptly deliver the shares of Common
Stock from any conversion to the Holder.

 

  37

   



 

4.3.2 Reservation of Shares. The Corporation shall at all times while any share
of Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued capital stock, for the purpose of effecting the
conversion of the Preferred Stock, such number of its duly authorized shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of all outstanding Preferred Stock; and if at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect the
conversion of all then-outstanding shares of the Preferred Stock, the
Corporation shall use its best efforts to cause such corporate action to be
taken as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes,
including, without limitation, engaging in best efforts to obtain the requisite
stockholder approval of any necessary amendment to the Corporation’s Articles of
Incorporation. Before taking any action that would cause an adjustment reducing
a series of Preferred Stock below the then par value of the shares of Common
Stock issuable upon conversion of such series of Preferred Stock, the
Corporation will take any corporate action that may, in the opinion of its
counsel, be necessary so that the Corporation may validly and legally issue
fully paid and nonassessable shares of Common Stock.

 

4.3.3 Effect of Conversion. All shares of Preferred Stock that shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares shall immediately cease
and terminate at the Conversion Time, except only the right of the holders
thereof to receive shares of Common Stock in exchange therefor and to receive
payment of any dividends declared but unpaid thereon. All shares of Preferred
Stock so converted shall be cancelled and shall revert to the Corporation’s
authorized but unissued Preferred Stock.

 

4.3.4 No Further Adjustment. Upon any conversion of shares of Preferred Stock,
no adjustment to the Conversion Ratio of the applicable series of Preferred
Stock shall be made with respect to the converted shares for any declared but
unpaid dividends on such series of Preferred Stock or on the Common Stock
delivered upon conversion.

 

4.4 Adjustment for Stock Splits and Combinations. If the Corporation shall at
any time or from time to time after the date on which the first share of a
series of Preferred Stock is issued by the Corporation (such date referred to
herein as the “Original Issue Date” for such series of Preferred Stock) effect a
subdivision of the outstanding Common Stock, the Conversion Ratio for such
series of Preferred Stock in effect immediately before that subdivision shall be
proportionately decreased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be increased in proportion to
such increase in the aggregate number of shares of Common Stock outstanding. If
the Corporation shall at any time or from time to time after the Original Issue
Date for a series of Preferred Stock combine the outstanding shares of Common
Stock, the Conversion Ratio for such series of Preferred Stock in effect
immediately before the combination shall be proportionately increased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be decreased in proportion to such decrease in the aggregate
number of shares of Common Stock outstanding. Any adjustment under this Section
4.4 shall become effective at the close of business on the date the subdivision
or combination becomes effective.

 

  38

   



 

4.5 Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Original Issue Date for a
series of Preferred Stock shall make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable on the Common Stock in additional shares of Common
Stock, then and in each such event the Conversion Ratio for such series of
Preferred Stock in effect immediately before such event shall be decreased as of
the time of such issuance or, in the event such a record date shall have been
fixed, as of the close of business on such record date, by multiplying such
Conversion Ratio then in effect by a fraction:

 

(a) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(b) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing, (i) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, such Conversion Ratio shall be recomputed accordingly as of
the close of business on such record date and thereafter such Conversion Ratio
shall be adjusted pursuant to this Section 4.5 as of the time of actual payment
of such dividends or distributions; and (ii) no such adjustment shall be made if
the holders of such series of Preferred Stock simultaneously receive a dividend
or other distribution of shares of Common Stock in a number equal to the number
of shares of Common Stock that they would have received if all outstanding
shares of such series of Preferred Stock had been converted into Common Stock on
the date of such event.

 

4.6 Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Original Issue Date for a
series of Preferred Stock shall make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in securities of the Corporation (other than a
distribution of shares of Common Stock in respect of outstanding shares of
Common Stock), then and in each such event the holders of such series of
Preferred Stock shall receive, simultaneously with the distribution to the
holders of Common Stock, a dividend or other distribution of such securities in
an amount equal to the amount of such securities as they would have received if
all outstanding shares of such series of Preferred Stock had been converted into
Common Stock on the date of such event.

 

  39

   



 

4.7 Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Original Issue Date for a series of Preferred
Stock the Common Stock issuable upon the conversion of such series of Preferred
Stock is changed into the same or a different number of shares of any class or
classes of stock of the Corporation, whether by recapitalization,
reclassification, or otherwise (other than by a stock split or combination,
dividend, distribution, merger or consolidation covered by Sections 4.4, 4.5,
4.6 or 4.8), then in any such event each holder of such series of Preferred
Stock shall have the right thereafter to convert such stock into the kind and
amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of Common Stock into which such shares of Preferred Stock could have been
converted immediately prior to such recapitalization, reclassification or
change.

 

4.8 Adjustment for Merger or Consolidation. If there shall occur any
consolidation or merger involving the Corporation in which the Common Stock (but
not a series of Preferred Stock) is converted into or exchanged for securities,
cash, or other property (other than a transaction covered by Sections 4.5, 4.6
or 4.7), then, following any such consolidation or merger, provision shall be
made that each share of such series of Preferred Stock shall thereafter be
convertible, in lieu of the Common Stock into which it was convertible prior to
such event, into the kind and amount of securities, cash or other property which
a holder of the number of shares of Common Stock of the Corporation issuable
upon conversion of one share of such series of Preferred Stock immediately prior
to such consolidation or merger would have been entitled to receive pursuant to
such transaction; and, in such case, appropriate adjustment (as determined in
good faith by the Board) shall be made in the application of the provisions in
this Section 3 with respect to the rights and interests thereafter of the
holders of such series of Preferred Stock, to the end that the provisions set
forth in this Section 4 (including provisions with respect to changes in and
other adjustments of the Conversion Ratio of such series of Preferred Stock)
shall thereafter be applicable, as nearly as reasonably may be, in relation to
any securities or other property thereafter deliverable upon the conversion of
such series of Preferred Stock.

 

4.9 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Ratio of a series of Preferred Stock pursuant to
this Section 4, the Corporation at its expense shall, as promptly as reasonably
practicable but in any event not later than 15 days thereafter, compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of such series of Preferred Stock a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property into which such series of Preferred Stock is convertible) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of any series of Preferred Stock (but in any
event not later than 10 days thereafter), furnish or cause to be furnished to
such holder a certificate setting forth (a) the Conversion Ratio of such series
of Preferred Stock then in effect and (b) the number of shares of Common Stock
and the amount, if any, of other securities, cash or property which then would
be received upon the conversion of such series of Preferred Stock.

 

  40

   



 

5. No Impairment. The Corporation will not, through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, including amending this Certificate of Designation,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such action as may be necessary or appropriate in order
to protect the conversion rights of the holders of Series B Convertible
Preferred Stock against impairment. This provision shall not restrict the
Corporation from amending its Articles of Incorporation in accordance with the
General Corporation Law of Delaware and the terms hereof.

 

6. Call Provisions. The Series B Convertible Preferred Stock shall not be
callable by the Company.

 

7. Redemption. The Series B Convertible Preferred Stock shall not be redeemable
by the Company.

 

8. Notices. Any notices required by the provisions of this Certificate of
Designation to be given to the holders of shares of Series B Convertible
Preferred Stock shall be deemed given if sent by facsimile or overnight courier
to the address appearing on the books of the Corporation, and shall be
conclusively deemed given at the time of delivery if made during normal business
hours, otherwise notice shall be deemed given on the next business day.

 

9. Voting Provisions. Each outstanding share of Series B Convertible Preferred
Stock shall be entitled to vote on an “as converted” basis on all matters to
which the holders of the Corporation’s Common Stock are entitled or required to
vote, as calculated on the date of the vote.

 

10. Protective Provisions. So long as any shares of Series B Convertible
Preferred Stock are outstanding, the Corporation shall not, without the
affirmative approval of the Holders of a majority of the shares of the Series B
Preferred Stock then outstanding (voting as a class), (a) alter or change
adversely the powers, preferences or rights given to the Series B Preferred
Stock or alter or amend this Certificate of Designations, (b) authorize or
create any class of stock ranking as to distribution of assets upon a
liquidation senior to the Series B Preferred Stock, (c) amend its certificate or
articles of incorporation or other charter documents in breach of any of the
provisions hereof, (d) liquidate, dissolve or wind-up the business and affairs
of the Corporation, or effect any liquidation event, or (e) enter into any
agreement with respect to the foregoing.

 

  41

   



 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Series B Convertible Preferred Stock to be duly executed by its Chief
Executive Officer and attested to by its Secretary this [__] day of _______,
2017.

 

 



By:

/s/ Craig Holland

 

By:

/s/ Mick Donahoo

 

Name:

Craig Holland

 

Name:

Mick Donahoo

 

Its:

President

 

Its:

Secretary

 



 

 



42



 